Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kacmarcik; Gary J (US 20070288404 A1) in view of Mihai (US 20170098380 A1).


	In regards to claim 1, Kacmarcik teaches, A method of gamification of educational learning to reach an educational objective, the method comprising: (See abstract, fig. 3, paragraph 43, accomplishing missions in a game that open the way for 
at a server system comprising one or more processors and memory storing instructions for execution by the one or more processors: (See fig. 5, paragraph 63, 71, server computers, paragraph 73-74, processor/memory.)
building a quest including a plurality of nodes, each node of the plurality of nodes corresponding to a respective concept of a plurality of concepts associated with the first user’s educational objective, the plurality of nodes including a start node, an end node, and a set of intermediate nodes, and wherein the quest includes a primary quest that starts with the start node, ends with the end node, and includes a first subset of the set of intermediate nodes, wherein each node of the primary quest must be traversed by the first user in order to complete the quest, and wherein the quest includes at least one secondary quest that that starts with a node of the primary quest as its start node and includes a second subset of the set of intermediate nodes; in response to selection by the first user of one of the plurality of nodes, presenting one or more educational activities to the first user related to a respective concept; and tracking the first user’s progress in the quest, including tracking the user’s progress in the primary quest and its corresponding nodes.  (See fig. 1-3, paragraphs 28, 43-52 FIG. 3 depicts a diagram of a goal graph 50 of a virtual world state, showing dependencies of interrelated objectives or goals in a game, a tutorial, or another goal-oriented activity in a virtual world. These may be, for example, accomplishing missions in a game that open the way for the 
presenting the quest to the first user; (See fig. 2 and associated paragraphs. Also see paragraph 49, the starting goal associated with node 51 may be simply to receive information from a computer-controlled character who explains what the user's ultimate goal is, and gives an overview of what the user must do to accomplish that ultimate goal.)
Kacmarcik teaches built quest including plurality of nodes however does not specifically teach, based on an input of at least a first user’s educational objective, building a quest…
However, Mihai further teaches, based on an input of at least a first user’s educational objective, building a quest… (See paragraph 46, Users 10 access electronic content, for example, an institution's Intranet, a course website… Users 10 may also access content from a learning management system 18, for example, course material such as class specific web sites. Also see paragraph 49, The learning 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Kacmarcik to further comprise method taught by Mihai because Mihai provides an improved method and system for providing customized content and, in particular, customized educational content (paragraph 4).

In regards to claim 2, Kacmarcik-Mihai teaches the method of claim 1, wherein the one or more educational activities include one or more active activities, passive activities, and recall activities. (See Kacmarcik figs. 2-3 and paragraphs 43, 48-49, 79, These may be, for example, to find a map, to receive a password for opening a door of a secret chamber shown on the map, and to find a magic potion… finishing lessons in an educational program… training and testing programs for firefighters, policemen, or astronauts. It may also include training and testing programs for medical students, for example, to simulate emergency room experiences where they must evaluate injuries and symptoms and ask appropriate questions of computer-controlled characters accompanying the computer-controlled patient characters of what they saw of the injury or what potential symptoms they might have noticed at earlier times. Also see Mihai fig. 

In regards to claim 3, Kacmarcik-Mihai teaches the method of claim 1, wherein the one or more educational activities are personalized for the first user based on a learning profile for the first user. (See Kacmarcik figs. 2-3 and paragraphs 43, 48-49, 79, These may be, for example, to find a map, to receive a password for opening a door of a secret chamber shown on the map, and to find a magic potion… finishing lessons in an educational program… training and testing programs for firefighters, policemen, or astronauts. It may also include training and testing programs for medical students, for example, to simulate emergency room experiences where they must evaluate injuries and symptoms and ask appropriate questions of computer-controlled characters accompanying the computer-controlled patient characters of what they saw of the injury or what potential symptoms they might have noticed at earlier times. Also see Mihai fig. 5, paragraph 78, Each node/learning objective is associated with one or more pieces of content, for example, activities, assignments, tests, or the like, in the course. For example, derivatives may be mapped to two quizzes, integration by parts may be mapped to five homework assignments 570a to 570e. Also see Mihai abstract, paragraph 42, determine a plurality of learning objectives for a course or an upcoming assessment, for example, an upcoming assignment, test, exam, paper, or the like. The system is also configured to determine a weight for each learning objective. The system 

In regards to claim 4, Kacmarcik-Mihai teaches the method of claim 1, further comprising: visually presenting the primary quest in a manner different than the one or more secondary quests.  (See Kacmarcik fig. 3)


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kacmarcik; Gary J (US 20070288404 A1) in view of Mihai (US 20170098380 A1), and further in view of Song (US 20080104033 A1)


In regards to claim 5, Kacmarcik-Mihai teaches the method of claim 1, wherein building the quest comprises: …a set of concepts present in educational content in a content repository, wherein the plurality of concepts are a subset of the set of concepts. (See Mihai fig. 5, paragraphs 51,78, stored learning objectives. Also see Kacmarcik figs. 2-3, paragraphs 40, 48-49)
presenting a manifold visualization of a set of concepts
However, Song further teaches, presenting a manifold visualization of a set of concepts (See fig. 2A and associated paragraphs, 3D manifold visualization)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Kacmarcik-Mihai to further comprise method taught by Song because using a three-dimensional manifold comprising shafts and faces, effectively and quickly searches for various data within a large amount of contents (paragraph 3). 


Claim Objections
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177